Citation Nr: 9908392	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-44 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel







INTRODUCTION

The veteran had active military service from November 1968 to 
November 1972, from January 1973 to February 1975, and from 
April 1980 to October 1983.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that granted service connection for PTSD, 
and assigned a disability evaluation of 30 percent.  The 
veteran disagreed with the initial rating assigned and 
perfected an appeal in a timely fashion.

In his October 1994 substantive appeal, the veteran indicated 
that he wished to have a hearing before a Member of the Board 
at the RO.  However, following a telephone conversation with 
the veteran, his representative notified the RO in October 
1996 that the veteran wished to withdraw his request for a 
hearing.  As such withdrawal has been accomplished with the 
veteran's consent, and nothing to the contrary has been 
received from the veteran, the veteran's request for a 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) 
(1998).

The Board twice previously remanded this case; first, in 
December 1996, so that the RO could re-evaluate the veteran's 
claim under the new regulatory criteria for rating 
psychiatric disorders that became effective in November 1996; 
and, secondly, in August 1998, so that additional evidence 
could be obtained.  As these matters have been accomplished, 
but the denial of the claim continued, the matter is again 
before the Board.

In light of the distinction noted by the United States Court 
of Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court) in the recently-issued 
case Fenderson v. West, 12 Vet. App. 119 (1999), the Board 
has recharacterized the issue on appeal as involving the 
propriety of the assignment of the initial rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  Since the filing of the veteran's initial claim for 
service connection for PTSD in December 1993, the veteran's 
PTSD has been manifested by anxiety, depression, nightmares, 
sleep impairment, exaggerated startle response, and 
restricted social relations, both on and off the job.

3.  The veteran's PTSD has not been shown to produce, at any 
time during the pendency of his claim, a considerably 
impaired ability to establish or maintain effective or 
favorable relationships with people; nor has he been shown by 
reason of psychoneurotic symptoms to have reduced flexibility 
and efficiency levels resulting in considerable industrial 
impairment.

4.  The veteran's PTSD has not been shown to produce 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment in short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
in motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. §§ 4.130, 
4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that since the 
veteran's PTSD is service-connected, and he has asserted that 
a higher rating is justified due to an increase in severity 
of the service-connected disability, his claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.


I.  Factual Background

The claims file reflects that from October 1993 to November 
1993 the veteran was hospitalized at a VA facility in 
Oklahoma City, Oklahoma.  The discharge summary reflects that 
the veteran was brought in by a counselor, after he had had 
arguments with his spouse in which he had held a shotgun but 
had it taken away from him by his spouse.  They had had many 
arguments over the question of whether to discipline the two 
sons of the marriage, the veteran alleging that there was 
insufficient discipline.  This was the veteran's third 
marriage; the first two had lasted eight and six years 
respectively, the first marriage producing three children.  
The admission diagnoses were rule out depression with 
suicidal ideation, rule out PTSD and passive-dependent 
traits.  The stressors were described as family and marital 
and moderately severe.  The current Global Assessment of 
Functioning (GAF) score was described as 21 to 30, and the 
GAF for the past year was 51 to 60.

The veteran reported that he was then working as a cabinet 
maker, that he was a recovering alcoholic and that he had 
served a four-year prison term for manslaughter.  On mental 
status examination, his clothes were noted to be a little 
sloppy looking.  He was fairly cooperative and he was alert 
and oriented in four spheres.  His memory was intact, he had 
no delusions, and his insight and judgment were poor, at 
least temporarily.  He had good thought production and normal 
continuity.  He had no hallucinations or illusions, although 
he appeared nervous, sad and angry.  He reported fitful sleep 
for the past two years.  His appetite was good and his weight 
was stable.

The veteran spent one day as a low-suicide risk and then 
cheerfully interacted with other patients and with staff.  He 
did not appear to be depressed and no medications were deemed 
necessary.  There was a family therapy session in which 
distorted interaction between him and his spouse were noted.  
The discharge diagnoses were adjustment disorder with 
depressed mood and passive-dependent traits.  Psychosocial 
stressors, which were described as family and marital 
conflicts, were severe and the GAF score was 61 to 70.

The veteran filed an original claim of entitlement to service 
connection for PTSD in December 1993.

In April 1994, the veteran underwent a VA compensation and 
pension psychiatric examination.  He recounted stressful 
events he experienced in the military and his three 
marriages.  He noted that his longest period of 
"employment" was his four-year imprisonment.  He said that 
he was then self-employed and did whatever came along.  He 
reported extreme depression and anxiety, saying he had tried 
alcohol and drugs but none of it worked.  The imprisonment 
was for a shooting over a drug deal.  He said his longest 
marriage was his first one, which lasted seven and one-half 
years.  He also reported that he had been in counseling at a 
Veterans' Center since August 1993.  Although the examiner 
reported that the veteran had long hair, was unshaven and 
appeared disheveled, he also noted that he had a .  He had a 
blunt and constricted affect and a depressed mood.  There was 
mild psychomotor retardation with a numbing of affect.  He 
was oriented to three spheres, and there was no evidence of 
organic brain syndrome or thought; no memory deficits or 
clouding of sensorium; and insight, reasoning, and judgment 
were adequate.  The examiner also noted that was no 
physiological evidence of anxiety; no hallucinations or 
delusions; and no psychotic change of affect, no evidence of 
a manic state, and no psychotic depression.  The examiner 
diagnosed PTSD associated with the veteran's Vietnam 
experience with moderate to severe social and industrial 
impairment.

In June 1994, the RO issued a rating decision granting 
service connection for PTSD and assigning a 30 percent 
disability evaluation, effective December 16, 1993 - the date 
of the veteran's initial application for service connection.

In June 1994, the veteran submitted a statement in support of 
his claim.  He related several stressful events that had 
occurred to him during his time in Vietnam, and he said that 
as a result of those experiences he was now a loner, he 
avoided crowds and he was startled by loud noises.  He said 
he had been on a "wild roller-coaster ride" in terms of 
alcohol and drug use and he had twice contemplated suicide.  
He said that he had undergone psychiatric hospitalization 
once and that he was working on his third divorce.  He noted 
that he had problems in his current marriage.  He said that 
he had been in six jobs since his retirement from active duty 
in November 1983 and that he had been imprisoned for four 
years.  He said that he had been in therapy at the Veterans 
Center for about a year.

In September 1994, the veteran's mother submitted a statement 
in support of the veteran's claim.  She said that she did not 
know whether it was Vietnam or it was changes in the 
veteran's personal life that had precipitated his behavioral 
changes.  Before, she said, she could have an adult 
conversation with him and he used to keep himself clean.  
Afterward, he started wearing his hair long, often in a pony-
tail, and he was unkempt.  He wore an earring.  She said that 
although he was forty-two years old, he dressed like a 
teenager.  She said that his first two wives had had 
extramarital affairs while he was married to them, and that 
his third marriage had been "rocky" from the start.

In October 1994, the RO issued another rating decision that 
confirmed and continued the assignment of a 30 percent 
disability evaluation based on the evidence contained in the 
veteran's and his mother's lay statements.

In October 1994, the veteran filed his substantive appeal.  
He said that his PTSD caused him to be unable to maintain 
employment.  He said he could not get along with other people 
in a work environment because of personal differences.  He 
felt that his disability warranted at least a 70 percent 
rating because he could not keep a job.

In December 1996, the Board remanded this case to the RO so 
that it might evaluate the veteran's claim under the revised 
criteria for evaluating psychiatric disorders promulgated in 
November 1996.

In January 1997, the veteran underwent a second VA 
compensation and pension psychiatric examination.  The 
veteran related his history of stressors experienced during 
his military service and then reported that he had recently 
started a new job, after having been laid off in December 
1996 from a job that he had held for three months.  He 
reported that he was getting along with his supervisors and 
peers without difficulty, but he ascribed this to his 
tendency to work by himself.  He reported going to a Veterans 
Center for regular therapy sessions.  He said that although 
he felt guarded generally, he was able to relax and let down 
his guard somewhat when he was at the Veterans Center and 
that to some extent he was able to do this whenever he was 
out in other public areas.  He said he had no difficulty with 
flare-ups of temper, and that he had been living with a 
partner for the past three years.  He still had nightmares, 
but they had become less frequent, and he was somewhat 
restless.

On mental status examination, the examiner noted that the 
veteran appeared appropriately dressed.  He was somewhat 
restricted in his talk, and he spoke in a monotone but he 
answered questions.  He did not appear appreciably anxious or 
despondent.  His perception and judgment appeared good and he 
had no hallucinations or delusions.  The examiner's 
impression was that the veteran had PTSD, which was still 
present at a moderate amount.  Under the psychosocial 
stressors section of the diagnosis, the examiner noted that 
the veteran had some problems related to the social 
environment in that he had restricted social relations.  The 
examiner assigned a GAF score of 60.  

The examiner also commented that it appeared the veteran had 
slightly improved with changes in his medications.  However, 
he continued to isolate himself and he continued to have 
sleeping difficulties and intrusive thoughts at night.

In February 1997, the RO issued a supplemental statement of 
the case (SSOC) that confirmed and continued the veteran's 30 
percent disability evaluation in light of the January 1997 
examination under revised criteria for evaluating psychiatric 
disorders that had been promulgated in November 1996.

In August 1998, the Board remanded this case to the RO in 
order to obtain additional evidence.  Specifically, since the 
veteran had mentioned several times that he was in therapy at 
a Veterans Center, the Board instructed the RO to get 
information from the veteran about the Veterans Center so 
that records could be associated with the file.  Also, the 
Board instructed the RO to get a complete employment history 
from the veteran so that the RO could evaluate the veteran's 
contention that his disability prevented him from maintaining 
a job.  If this information was obtained, the RO was to 
either return the claims file to the examiner who conducted 
the January 1997 examination for a supplementary opinion in 
light of the new evidence, or, if this examiner was 
unavailable, the RO was to schedule the veteran for a new 
examination.

In August 1998, the RO sent a letter to the veteran's last 
known address as it is reflected on his substantive appeal 
requesting the information sought by the Board in its most 
recent remand.

A deferred rating decision dated in November 1998 reflects 
that as of that date. the veteran had not responded to the 
RO's letter and that the claim was therefore being returned 
to the Board for further appellate disposition.





II.  Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule), 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Assigning a rating involves an analysis of the extent to 
which a service-connected disability adversely affects the 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more clearly approximates 
the criteria for that rating.  Otherwise, a lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The history of a 
disability should be considered; however, where entitlement 
to compensation has already been established and an increase 
in a disability rating is at issue, as in the present case, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held, the rule of Francisco, that 
the current level of disability is of primary importance when 
assessing an increased rating claim, applies.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."

In this case, the RO has issued a statement of the case and a 
supplemental statement of the case that do not explicitly 
reflect consideration of the propriety of the initial rating, 
or include discussion of whether "staged ratings" would be 
appropriate in the veteran's case.  However, the Board does 
not consider it necessary to remand this claim to the RO for 
issuance of a statement of the case on this issue.  This is 
because the RO has issued rating decisions in June 1994 and 
October 1994 and a supplemental statement of the case in 
February 1997, each of which reflects consideration of 
additional evidence (dating from December 1993 to present) 
under the applicable rating criteria at the time.  Thus, the 
RO effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  The Board 
considers this to be tantamount to a determination of whether 
"staged ratings" were appropriate; thus, the Board finds 
that a third remand of the case would not be productive, as 
it would not produce a markedly different analysis on the 
RO's part, or give rise to markedly different arguments on 
the veteran's part.

By regulatory amendment, effective from November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, previously as set forth in 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996) (now codified at 38 C.F.R. §§ 4.125-4.130 (1998)).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant will apply, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Since the RO has analyzed the veteran's claim under 
both sets of criteria, as reflected in the February 1997 
supplemental statement of the case, there is no due process 
bar to the Board considering the claim under both the former 
and revised criteria, and applying the more favorable result.

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, a 30 percent evaluation was assigned upon a showing 
of a definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms were to have resulted in such a 
reduction in initiative, flexibility, efficiency and 
reliability levels so as to produce definite social 
impairment.  The VA General Counsel, in response to an 
invitation by the Court to construe the term "definite" in 
a manner that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate, but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood v. 
Brown, 4 Vet. App. 301 (1993).

A 50 percent evaluation was assigned where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  In addition, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.

A 70 percent evaluation was assigned for severe impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and severe industrial impairment.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected so as to result in virtual isolation in the 
community; or there must have been totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or, as a result of the 
psychiatric disability, the individual must have been unable 
to obtain or retain employment.

Under the revised criteria, a 30 percent evaluation is 
assigned for occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
Id.

The Board has carefully considered the evidence of record and 
based on its review of the evidence in its entirety, 
particularly the objective medical evidence, the Board 
concludes that the veteran's symptomatology does not now or 
at any time from December 1993 to the present, meet the 
criteria for at least a 50 percent (the next higher) 
evaluation under either the former or the revised criteria.

Clearly, symptoms of the veteran's PTSD include sleep 
disturbance, nightmares, anxiety, depression and some 
restricted social relations with a tendency toward self-
isolation.  However, the evidence shows that the veteran has 
had what appears to be a stable relationship with someone for 
the past three years; that they live together; that he has 
what appears to be stable employment with good relations with 
supervisors and peers, albeit perhaps due to a tendency of 
the veteran to work alone when at work; no flare-ups of 
temper; a decreased frequency of nightmares and, while 
guarded, some tendency to relax his guardedness in the 
Veterans Center and perhaps in other public places.  While 
there are apparently restricted social relations, there has 
also been improvement in his condition with a change of 
medication.  His current GAF score is 60, which, according to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational or school functioning (e.g., few 
friends, conflicts with co-workers).  The totality of this 
evidence does not suggest more than a distinct, unambiguous, 
or moderately large (i.e., definite) impairment in his 
ability to establish or maintain effective and wholesome 
relationships with people, rather than the considerable 
impairment contemplated for a 50 percent evaluation under the 
former criteria.

Nor does the medical evidence of record suggest that a 50 
percent rating under the former criteria would be appropriate 
for any earlier discrete periods of time extending back to 
December 1993 - the date of the veteran's initial 
application.  The only medical evidence of record on this 
point consists of a VA hospital discharge summary report 
dating from October to November 1993 and an April 1994 VA 
examination report.  The former shows that the veteran was 
hospitalized with apparent suicidal ideation on account of 
family and marital conflicts and that once hospitalized he 
rapidly improved to the point of discharge where is GAF score 
was described as 61 to 70.  According to the DSM-IV, this 
range represents some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  While on 
admission a diagnosis of "rule out PTSD" was given, on 
discharge the diagnoses were adjustment disorder with 
depressed mood and passive dependent traits.  War experiences 
were not included in the description of psychosocial 
stressors that formed part of the psychiatric diagnosis at 
that time.  There is no description in the hospital summary 
of the veteran's Vietnam experiences nor of how such 
experiences impacted upon his condition at that time.  
Rather, the focus of the hospitalization appeared to be on 
contemporaneous family and marital conflicts. 

The Board also finds that the April 1994 VA examination 
reports does not reflect not sufficient indicia of 
considerable industrial and social impairment to warrant 
assignment of a 50 percent rating, notwithstanding the fact 
that there appears to have been a less stable employment and 
social situation at that time.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  While the veteran had a history 
of difficulty with the law, two prior marriages, and he was 
working essentially at "whatever came along" at the time of 
the examination, there is no indication that the veteran's 
PTSD had a considerable, rather than merely a "definite," 
as defined above, impact on his industrial and social 
adaptability.  The Board acknowledges that the examiner then 
assessed "moderate to severe" PTSD; however, that 
characterization, in and of itself is not dispositive.  See 
38 C.F.R. § 4.130 (1996).  Rather, the evidence, as a whole, 
must be considered.  Based upon the findings reported during 
that examination-to include depressed mood and reported 
anxiety, but no physiological evidence of anxiety, thought 
disorder, memory impairment, or impairment of judgment, 
insight, or reasoning-not more than distinct and unambiguous 
impairment, or impairment that was moderately large in 
degree, was shown.

Likewise, applying the revised criteria, set forth at 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998), the Board 
also must find that the veteran's symptomatology does not 
meet the criteria for at least a 50 percent evaluation.  
There is no evidence to suggest that the veteran experiences 
or has experienced occupational and social impairment with 
reduced reliability and productivity due to flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; and 
panic attacks more than once a week.  The VA examiner noted 
on the January 1997 examination report that the veteran did 
not appear appreciably anxious or despondent, and not at any 
time was there ever an indication of psychotic ideation.

While the evidence does indicate some impairment in social 
relations as it impacts on industrial functioning, there is 
no indication that this impairment is of such a level as to 
preclude the veteran from obtaining or maintaining work.  
Although the veteran himself has argued that his disability 
does affect him to this degree, there is nothing in the 
record to show that this is the case.  The Board notes that 
it afforded the veteran the opportunity to submit potentially 
relevant evidence in the form of a comprehensive employment 
history as well as in the form of therapy treatment or 
progress notes from the Veterans Center where he has received 
treatment for his condition, but that he did not submit such 
evidence when invited to do so.

In reaching this decision, the Board has considered the 
complete history of the veteran's PTSD, as well as the 
clinical manifestations of this disability and their effects 
on his earning capacity.  See 38 C.F.R. §§ 4.1 and 4.2.  In 
short, the medical evidence, as previously discussed, 
adequately reflects a 30 percent evaluation for the veteran's 
manifestations of PTSD under both the former and the revised 
schedular criteria since the initial grant of service 
connection for PTSD.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

The above decision is based on the pertinent provisions of 
VA's Schedule for Rating Disabilities.  The Board also finds 
that there is no objective indication of record that the 
veteran's disability is so exceptional or unusual so as to 
warrant the assignment of an extra-schedular evaluation 
consistent with the provisions of 38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that there has been no 
showing that the disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Indeed, the record 
reflects a gradually improving employment situation, up to 
the point of the January 1997 examination where the veteran 
was shown to be holding a job without appreciable conflicts 
with co-workers and supervisors.  It should be noted again in 
this context that the veteran did not submit a comprehensive 
employment history in response to RO invitation.  Nor has 
there been a showing that the veteran's disability has 
necessitated frequent periods of hospitalization, or that the 
disability otherwise has rendered impracticable the 
application of the regular schedular standards.  The Board 
notes that there is only one record of psychiatric 
hospitalization, that being in October 1993, and the record 
does not indicate that the veteran's PTSD was the reason for 
the hospitalization; on the contrary, the disorder was not 
even diagnosed at discharge.

In the absence of objective evidence of the factors noted 
above, there is no basis for assignment of an extra-schedular 
evaluation.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As the initial 30 percent evaluation assigned for the 
veteran's service-connected PTSD was proper, an evaluation in 
excess of 30 percent for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 16 -


- 16 -


